Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 14-18 are currently under examination, wherein no claim has been amended in applicant’s reply filed on October 4, 2021.  Applicant’s election of Invention I, Claims 14-18, with traverse in the reply is acknowledged.  The non-elected Invention II, Claims 19-26, has been withdrawn by the applicant in the same reply.
The traverse is on the ground(s) that the examiner has not identify any technical features in Invention I that are not present in Invention II. This is not found persuasive because the examiner is obliged to identify a common technical feature in all groups rather than any technical features in each group that is different from those in the other groups. In the instant case, the common technical feature in all groups is the powder. Under PCT Rule 13.2, this common technical feature cannot be a special technical feature if it has already been shown in the prior art. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smarsly et al. (US Pub. 2016/0273368 A1).
With respect to claims 14-16 and 18, Smarsly et al. (‘368 A1) discloses a Mo alloy powder comprising by atomic weight 9-15% Si, 5-12% B, 18-32% Ti, a desired amount of Nb (e.g. less than 20%), a desired amount of Fe (e.g. less than 5%) and a balance of Mo (abstract and paragraph [0041]). The element content ranges disclosed by Smarsly et al. (‘368 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Smarsly et al. (‘368 A1) with an expectation of success because Smarsly et al. (‘368 A1) disclosed the same utility over the entire disclosed ranges. Smarsly et al. (‘368 A1) does not specify the particle size as claimed, suggesting a wide particle size range can be used (e.g. up to about 200 µm) which would include the claimed range. Furthermore, it is well settled that merely changing the size or shape of an article is not a matter of invention. See MPEP 2144.04 IV.
 
17 is rejected under 35 U.S.C. 103 as being unpatentable over Smarsly et al. (‘368 A1) as applied to claims 14-16 and 18 above in view of Perepezko et al. (US Pub. 2004/0219295 A1).
With respect to claim 17, Smarsly et al. (‘368 A1) does not specify including Hf in the alloy powder as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a portion of Ti (e.g. up to 15 at. %) with Hf in the alloy powder of Smarsly et al. (‘368 A1) with an expectation of success, because Ti and Hf are functionally equivalent as disclosed by Perepezko et al. (‘295 A1). See MPEP 2144.06.














Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/20/2021